Citation Nr: 1820038	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-09 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right shoulder disability.
 
2.  Entitlement to service connection for right shoulder injury residuals.

3.  Entitlement to service connection for degenerative disc disease, lumbar spine, secondary to service-connected bilateral knee disabilities (degenerative disc disease).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1986 to December 1989.

These matters come to the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision denying reopening of the claim for service connection for right shoulder disability due to lack of new and material evidence, and a September 2012 rating decision denying the claim for service connection for degenerative disc disease of the lumbar spine.  After additional evidence was received, a November 2012 rating decision continued the denials.  The Veteran filed a notice of disagreement (NOD) to both the November 2011 and September 2012 rating decisions in December 2012, and in February 2014, the Regional Office (RO) issued a statement of the case (SOC).  The Veteran timely filed a substantive appeal in March 2014, and in February 2016, the Veteran was issued a supplemental SOC (SSOC).  Historically, the claim for service connection for right shoulder disability was previously denied in a January 1993 rating decision.

In October 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record.  

During his hearing, the Veteran asked to and was permitted to provide testimony on the issue of entitlement to a TDIU.  However, the record indicates that the Veteran did not timely file a NOD to the December 2013 rating decision denying his claim for TDIU.   Moreover, there is no increased rating claim on appeal as part of which the issue of entitlement to a TDIU may be inferred.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Consequently, the issue of entitlement to a TDIU is not on appeal.  38 C.F.R. § 20.200 (2017) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal).
FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied the Veteran's claim for service connection for right shoulder disability.  The Veteran did not file an NOD or submit new and material evidence prior to the expiration of the appeal period.  

2.  Evidence received since the January 1993 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for right shoulder disability.

3.  The evidence is at least evenly balanced as to whether the Veteran's has right shoulder rotator cuff injury residuals that are related to service.

4.  The evidence is at least evenly balanced as to whether the Veteran has degenerative disc disease secondary to his service-connected bilateral knees disability.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied the claim for entitlement to service connection for right shoulder disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the January 1993 rating decision is new and material and the criteria for reopening the claim for entitlement to service connection for right shoulder disability have therefore been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  With reasonable doubt resolved in favor of the Veteran, right shoulder injury residuals were incurred in service.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  With reasonable doubt resolved in favor of the Veteran, degenerative disc disease is related to the Veteran's service-connected bilateral knees disability.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's lay statements should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, the Veteran's claim for service connection for right shoulder disability was denied in a January 1993 rating decision on the basis that records in support of the claim do not support diagnosis or treatment of right shoulder disability which began in or was caused by military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the January 1993 rating decision is final.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the January 1993 denial includes lay statements from the Veteran, VA examinations and nexus opinions.  This evidence indicates that the Veteran's right shoulder disability began in service and that they were related to an in-service motor vehicle accident.  The evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence received since January 1993 is thus new and material and reopening the claim of service connection for a left knee disability is warranted.


II.  Service Connection

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a), (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert supra.  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

1.  Right Shoulder Disability

The Veteran contends that his right shoulder disability is a result of a motor vehicle accident occurred in service.  

In 1988, while in service, the Veteran suffered a severe motor vehicle accident that, according to his October 2017 hearing testimony, hurt him from head to toe on his right side.  After treatment aboard the USS Wisconsin, the Kessler Air Force Base and the Memphis VAMC, the Veteran was classified ineligible for re-enlistment in December 1989.  Around this time, he began to have frequent rotator cuff tears.  Shortly after, the Veteran had surgery to repair his rotator cuff in his right shoulder in 1990 once his left thumb had healed.  The Veteran described the accident as loosening everything up on his right side and the surgery as pulling everything back together.  He also described the surgery as very helpful and successful, resulting in little trouble or pain until recently.  However, the Veteran noted the current state of his right shoulder as "past painful."

In October 2012, a VA examiner diagnosed the Veteran with a rotator cuff injury to his right shoulder.  The examination also noted that he recently began having sharp pain in his right shoulder with overhead motion.  Treatment records from January 2010 also support a finding that the Veteran currently has recurrent right shoulder pain with occasionally sharp pain with overhead activity.  As such, the current disability element has been established.  Similarly, the motor vehicle accident the Veteran suffered in 1988 establishes the in-service event element.  

Turning to nexus, a VA physician in June 2011, who indicated that he could not fully assess the shoulder condition without an examination, which he did not conduct at that time, concluded that he was unable to find records demonstrating a direct connection between the motor vehicle accident and the Veteran's right shoulder disability because the medical records at the time of the accident did not mention his shoulder.  This was, however, later contradicted by a December 2011 VA examiner, who noted that the patient had sustained an injury to his right shoulder as a result of the motor vehicle accident he suffered in the late 1980s.  

An October 2012 VA examiner noted that following the Veteran's 1990 rotator cuff surgery, he had good strength and did well for many years, but had recently re-aggravated his shoulder and experienced decreased range of motion.  The examiner concluded that it is less likely than not that the current shoulder condition was caused by his 1988 accident.  However, the examiner did not provide a thorough rationale for this conclusion.   This opinion is therefore of little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

During his October 2017 hearing, the Veteran testified that following his accident in 1988, he went back to the barracks to shower and noticed that his left arm "wasn't where it was supposed to be," and this was the reason his right side was not operated on right away; they were focusing on the most serious injuries first.  This competent, credible lay evidence helps to explain why there was no note of right shoulder injury immediately after the accident.    

Given the lack of thorough rationale from the October 2012 VA examination nexus opinion and the combination of competent, credible lay and medical evidence that the motor vehicle accident caused the Veteran's current right shoulder disability, the evidence is at least evenly balanced as to whether the Veteran has a current right shoulder disability related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right shoulder injury residuals is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




2.  Degenerative Disc Disease

The Veteran contends that his current degenerative disc disease is related to his service-connected bilateral knee disability.  

The December 2011 VA examiner noted that the Veteran was suffering from back conditions of the thoracolumbar spine and in the October 2012 VA examination, the examiner diagnosed the Veteran with lumbar degenerative disc disease.  As such, the current disability element has been satisfied.  Similarly, the Veteran was granted service connection for bilateral knee disabilities in May 1990, satisfying the service-connected disease or injury requirement for secondary service connection.

Turning to whether the Veteran's degenerative disc disease was caused by, related to, or aggravated by his service-connected bilateral knees disability, the record contains competing medical opinions.  The October 2012 VA examiner opined that while the Veteran did have some mild degenerative changes on his lumbar spine, they were common in the general population and are often asymptomatic.  As a result, he concluded, the Veteran's degenerative changes are more likely caused by normal wear and tear.  Similarly, the April 2015 VA examiner concluded that the Veteran's degenerative disc disease was less likely than not due to the result of the Veteran's bilateral knees  because current lumbar pain can be treated with core strengthening and cannot be attributed to knee pain.  

However, the Veteran submitted Social Security Administration (SSA) records indicating that the Veteran's lumbar spine condition was due to or proximately the result of his service-connected bilateral knee disability.  These were of record at the time of the April 2015 VA examination and were not considered, rendering that opinion inadequate.  

Alternatively, the Chief of Orthopedics at the Memphis VAMC, a Dr. Lowe, provided a January 2014 positive nexus opinion that the Veteran was being treated for severe osteoarthritis in both knees, which is the cause of his lumbar problems.

Finally, in a statement submitted by the Veteran himself in November 2012, he reported that his back has been going out due to him picking things up and not being able to use his knees.  Laypersons, such as the Veteran, are competent to report on matters observed or within his personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the board finds no reason to question the veracity of the Veteran's assertions in this regard, they are considered credible.

Given the inadequacy of the April 2015 VA nexus opinion and the probative weight of the medical opinion provided by Dr. Lowe as well as the competent, credible lay evidence provided by the Veteran himself, the evidence is at least evenly balanced as to whether the Veteran has current degenerative disc disease secondary to his service-connected bilateral knee disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative disc disease, lumbar spine, on a secondary basis, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The application to reopen a claim of service connection for right shoulder disability is granted.

Service connection for right shoulder injury residuals is granted.

Service connection for degenerative disc disease, lumbar spine, secondary to service-connected bilateral knee disability, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


